            Case 2:21-cv-00390-NR Document 13 Filed 06/29/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 Curtiss-Wright Electro-Mechanical               )
 Corporation,                                    )
                                                 )
                          Plaintiff              ) Case No. 2:21-cv-390
                                                 )
                         vs                      )
                                                 ) JURY TRIAL DEMANDED
 Westinghouse Electric Company, LLC,             )
                                                 )
                          Defendant              )
                                                 )



                   MOTION TO DISMISS PURSUANT TO RULE 12(b)(1)


       AND NOW comes the Defendant, Westinghouse Electric Company, LLC., by and

through its counsel, William Pietragallo, II, Esquire and Pietragallo Gordon Alfano Bosick &

Raspanti, LLP, and submits this Motion to Dismiss Pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure, averring as follows:

       1.      The Plaintiff, Curtiss-Wright Electro-Mechanical Corporation (“Curtiss-Wright”)

filed a Complaint against Defendant, Westinghouse Electric Company, LLC (“Westinghouse”) on

March 24, 2021. Westinghouse was served on April 13, 2021. Prior to effectuating service on

Westinghouse, Curtiss-Wright filed a Motion to Stay. This Honorable Court granted that Motion

pending completion of a mediation conference in Pittsburgh on June 24, 2021. That conference

occurred and was not successful in bringing about a settlement.

       2.      Westinghouse cooperated with the Stay Order but now acts to dismiss this matter

for lack of subject matter jurisdiction.

       3.      Curtiss-Wright is a resident of Delaware and Pennsylvania (Compl. at ⁋ 5).
             Case 2:21-cv-00390-NR Document 13 Filed 06/29/21 Page 2 of 2




        4.      Westinghouse is also a citizen of Delaware.

        5.      Curtiss-Wright avers jurisdiction under 28 U.S.C. § 1332(a)(1) for diversity

jurisdiction.

        6.      Complete diversity does not exist among the parties and, therefore, this Court does

not have jurisdiction pursuant to § 1332(a).

        7.      A companion Brief sets forth the legal basis of this Motion to Dismiss.

        WHEREFORE, Westinghouse respectfully requests this matter be dismissed for lack of

subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).



                                                     Respectfully submitted,


                                                     /s/ William Pietragallo
                                                     William Pietragallo, II, Esquire
                                                     Counsel for Westinghouse Electric
                                                     Company, LLC
